Case 3:18-cv-01393-JPG Document 26 Filed 05/28/21 Page 1 of 1 Page ID #266




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


GERALD JONES,
Petitioner,

v.                                                              Case No. 18–CV–01393–JPG

ERIC WILLIAMS,
Respondent.

                                      JUDGMENT

      This matter having come before the Court,

      IT IS HEREBY ORDERED AND ADJUDGED that Petitioner Gerald Jones’s Petition

for Writ of Habeas Corpus Under 28 U.S.C. § 2241 is DISMISSED WITH PREJUDICE.



Dated: Friday, May 28, 2021                       MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
